Citation Nr: 0708401	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-44 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to service connection for total disability based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran had active military service from August 1950 to 
February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran avers that he is unemployable due to post-
traumatic stress disorder (PTSD) and cold exposure injuries.  
Most recent rating decision (July 2004) shows that service 
connection is in effect for the following disabilities:  
PTSD, evaluated as 30 percent disabling; residuals of cold 
injury to right foot, evaluated at 20 percent; residuals of 
cold injury to left foot, 10 percent; residuals of cold 
injury to right hand, 10 percent; and residuals of cold 
injury to left hand, 10 percent.  During a November 2006 
Board hearing he testified that his last gainful employment 
was in 1986.  

VA examinations conducted in August 2003 did not address the 
question of the impact of the service-connected PTSD and 
bilateral foot disabilities on the veteran's ability to work.  
As the record does not contain sufficient medical evidence to 
decide the claim, under the duty to assist, another 
examination is necessary.  38 C.F.R.  § 3.159(c)(4); Friscia 
v. Brown, 7 Vet. App. 294 (1994).

On remand, the RO should also clarify the veteran's combined 
service-connected rating, with consideration of the bilateral 
factor, and ensure full compliance with the duties to notify 
and assist as required by 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must notify the veteran of the 
evidence needed to substantiate his claim 
for TDIU in compliance with 38 C.F.R. 
§ 3.159(b), to include notification as 
mandated by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request that the veteran to identify 
all health care providers who have treated 
him for his service-connected PTSD and 
cold exposure injuries in his feet and 
hands since July 2003.  Even if no 
additional sources of treatment records 
are identified, all relevant VA treatment 
records compiled since July 2003 should be 
obtained.  

3.  Clarify the veteran's combined 
service-connected disability rating and 
document the case file accordingly.  

4.  Schedule the veteran for appropriate 
VA examinations to determine the effect 
the service-connected disabilities, 
specifically, the PTSD, and cold exposure 
injuries to the hands and feet, have on 
the veteran's ability to engage in 
substantial gainful employment.  The 
claims folder must be made available to 
the examiner for review.  

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's service-
connected PTSD and cold exposure injuries 
to the hands and feet combine to preclude 
substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience.

All examination results, along with the 
complete rationale for the opinion 
provided, should be set forth.

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



